Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihide Hasegawa (JP 5337341 B2), hereinafter ‘Hasegawa’, in view of Tomita et al. (JP 2009224146 A), hereinafter ‘Tomita’, and in further view of Nakao et al. (JP H10121292 A), hereinafter ‘Nakao’. 

With regards to Claim 1, Hasegawa discloses A probe head, comprising: an upper guide plate having an upper guide hole; and a lower guide plate having a lower guide hole, wherein each of a plurality of probes sequentially passes through the upper guide hole and the lower guide hole (This is based on the basic concept of forming a curved portion for aligning the needle tip in a straight line at the tip of the probe protruding from the head. Therefore, the present invention includes a first plate member and a second plate member disposed at a distance from the first plate member, and each of the plate members is substantially in the thickness direction thereof, p.4-5 ; the upper plate 46 has probe guide holes 48 (48a, 48b), 50 (50a, 50b) and 52 (52a, 52) that allow the probes 16 to penetrate in the respective plate thickness directions. 52b) is formed… The probe guide holes 48 (48a, 48b), 50 (50a, 50b) and 52 (52a, 52b) of the lower plate 40, the intermediate plate 42, and the upper plate 46 are respectively connected to the plate members 40, 42, 46, respectively, p.9, Fig. 3 shows plurality of probes (16) sequentially passing through upper guide plate (46) holes and lower guide plate (48) holes, added by examiner).
 However, Hasegawa does not specifically disclose wherein at least one of the upper guide plate and the lower guide plate is composed of an anodic aluminum oxide sheet, and wherein the anodic aluminum oxide sheet comprises a porous layer having pores and a barrier layer provided on at least one surface of the porous layer and having no pores. 
Tomita discloses plate is composed of an anodic aluminum oxide sheet (The present invention relates to a conductive material, and more particularly, to a laminated plate of an anisotropic conductive member using an anodic oxide film of aluminum, p.2).
Nakao discloses anodic aluminum oxide sheet comprises a porous layer having pores and a barrier layer provided on at least one surface of the porous layer (The alumina film 30 is composed of a nonporous and dielectric thin barrier layer 32 formed at a portion in contact with the aluminum base, and a porous layer 33 having a central pore 31 in contact with the thin barrier layer 32, p.8).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa in view of Tomita, to utilize guide plate composed of anodic aluminum oxide sheet to improve thermal conductivity, heat dissipation efficiency and simplify the manufacturing process of a probe card circuit board ( p.2-4, Tomita) while using a porous layer and the barrier layer (Nakao) to improve compressive strain and flexibility of the plate as known in the art. 


With regards to Claim 7, Hasegawa in view of Tomita, and in further view of Nakao discloses the claimed limitations as discussed in Claims 1 and 2.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, in view of Tomita, in further view of Nakao and further in view of Hotta et al. (KR 20100135746 A), hereinafter ‘Hotta’. 
Hasegawa in view of Tomita, and in further view of Nakao discloses the claimed invention as discussed in Claim 1.
However, Hasegawa does not specifically disclose thickness of the barrier layer is larger than that of a partition wall between adjacent pores of the porous layer. 
Hotta discloses thickness of the barrier layer is larger than that of a partition wall between adjacent pores of the porous layer (Fig. 6 (c) shows a thickness of the barrier layer (38c) is larger than that of a partition wall between adjacent pores (36c) of the porous layer, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa in view of Tomita, in further view of Nakao. and further in view of Hotta to utilize anodic aluminum oxide sheet having barrier layer is larger than that of a partition wall between adjacent pores of the porous layer to improve chemical resistance to the effect of moisture and temperature as known in the art.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, in view of Tomita, in further view of Nakao and further in view of Ahn et al. (KR 101823527 B1), hereinafter ‘Ahn’. 

With regards to Claim 3, Hasegawa in view of Tomita, and in further view of Nakao discloses the claimed limitations as discussed in Claim 1.
However, Hasegawa does not specifically disclose the at least one of the upper guide plate and the lower guide plate is formed by stacking a plurality of anodic aluminum oxide sheets. 
Ahn discloses stacking a plurality of anodic aluminum oxide sheets (Fig. 4 shows stacking a plurality of anodic aluminum oxide sheets 210, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa in view of Tomita, in further view of Nakao. and further in view of Ahn, to utilize at least one of the upper guide plate and the lower guide plate is formed by stacking a plurality of anodic aluminum oxide sheets to improve position accuracy of the conductor/electrodes and improve integration of the probe tip.


With regards to Claim 4, Hasegawa in view of Tomita, in further view of Nakao, and further in view of Ahn, discloses the claimed limitations as discussed in Claim 3.
However, Hasegawa does not specifically disclose the anodic aluminum oxide sheets are joined to each other by a junction part. 
Ahn discloses the anodic aluminum oxide sheets are joined to each other by a junction part (The anisotropic conductive film shown in Figure 2 includes a conductive particle 251 and a polyimide resin (253). The conductive particles (251) are formed in a plurality dog ​​anisotropic conductive film. The anisotropic conductive film is located between the two units of the anode oxide film sheet (210) adjacent, the thermocompression bonding is joined to the two units of the anode oxide film sheet 210 each other, p.6).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa in view of Tomita, in further view of Nakao. and further in view of Ahn, to utilize a junction part for joining the anodic aluminum oxide sheets to each other by to establish specific bonding such as electrically conductive bonding (Ahn) between the anodized aluminum oxide sheets.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, in view of Tomita, in further view of Nakao, Ahn, and further in view of Kato et al. “Photosensitive-polyimide based method for fabricating various neural electrode architectures”, Frontiers in Neuroengineering, pp. 1-14, June 2012, hereinafter ‘Kato’. 
Hasegawa in view of Tomita, in further view of Nakao. and further in view of Ahn discloses the claimed limitations as discussed in Claim 4.
However, Hasegawa does not specifically disclose junction part is a photosensitive film capable of lithography. 
Kato discloses photosensitive film capable of lithography (Compared with conventional flexible materials, such as non-PSPI and poly (chloroparaxylylene) (Parylene-C), PSPI provides similar good dielectrics with excellent thermal stability and high flexibility, good mechanical and electrical properties, and high chemical resistance as shown in Table1. The important advantage of PSPI over more conventional polymers is that PSPI is a light-curable polymer, or in other words, a photosensitive material, p.2).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa in view of Tomita, in further view of Nakao, Ahn and further in view of Kato, to utilize photosensitive film capable of lithography as junction part to improve process yield and provide excellent thermal stability and flexibility (Kato).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, in view of Tomita, in further view of Nakao and further in view of Charles Miller (US 20040036493 A1), hereinafter ‘Miller’. 
Hasegawa in view of Tomita, and in further view of Nakao discloses the claimed limitations as discussed in Claim 1.
However, Hasegawa does not specifically disclose a space transformer having a probe connection pad electrically connected to each of a plurality of probes; and a probe head provided below the space transformer. 
Miller discloses a space transformer having a probe connection pad electrically connected to each of a plurality of probes (Space transformer 64 provides signal paths linking the pads 78 on its upper surface to a set of probes 80 arranged to contact IC pads 54 on the surfaces of a set of ICs 56 to be tested. Wafer 58 resides on a chuck 82 for positioning wafer 58 so that probes 80 contact the pads 54 of the ICs 56 to be tested. After one group of ICs 56 have been tested, chuck 82 repositions wafer 56 so that probes 80 access the pads 54 of a next group of ICs 56 to be tested [0043]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa in view of Tomita, in further view of Nakao and further in view of Miller, to utilize a space transformer having a probe connection pad electrically connected to each of a plurality of probes and a probe head provided below the space transformer to establish signal path (Miller) linking the probe card consisting the probe head to the test IC.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
a. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
b. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
37 CFR 3.73(b). 
	Claims 1-7 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of U.S. Patent Application No. 17/232,029.

Instant Claims
Claims of US Patent Application No. 17/232,029
(1) A probe head, comprising: an upper guide plate having an upper guide hole; and a lower guide plate having a lower guide hole, wherein each of a plurality of probes sequentially passes through the upper guide hole and the lower guide hole, wherein at least one of the upper guide plate and the lower guide plate is composed of an anodic aluminum oxide sheet, and wherein the anodic aluminum oxide sheet comprises a porous layer having pores and a barrier layer provided on at least one surface of the porous layer and having no pores.
(5) A guide plate of a probe card, the guide plate using a laminated anodic aluminum oxide structure having a guide hole for allowing insertion of a probe of a probe card, wherein the laminated anodic aluminum oxide structure comprises: a plurality of anodic aluminum oxide sheets; and a junction layer provided between the anodic aluminum oxide sheets to join the anodic aluminum oxide sheets to each other, and the laminated anodic aluminum oxide structure has surfaces 49each configured as a barrier layer of each of the plurality of anodic aluminum oxide sheets.

(4) The laminated anodic aluminum oxide structure of claim 1, wherein the anodic aluminum oxide sheets comprise: a surface-side anodic aluminum oxide sheet forming each of the surfaces of the laminated anodic aluminum oxide structure; and an inner-side anodic aluminum oxide sheet provided between the respective surface-side anodic aluminum oxide sheets, wherein each of the surface-side anodic aluminum oxide sheets comprises a porous layer having pores and a barrier layer having no pores, and the inner-side anodic aluminum oxide sheet comprises only a porous layer having pores
(3) The probe head of claim 1, wherein the at least one of the upper guide plate and the lower guide plate is formed by stacking a plurality of anodic aluminum oxide sheets.

(4) The probe head of claim 3, wherein the anodic aluminum oxide sheets are joined to each other by a junction part.
(1) A laminated anodic aluminum oxide structure, comprising: a plurality of anodic aluminum oxide sheets; and a junction layer provided between the anodic aluminum oxide sheets to join the anodic aluminum oxide sheets to each other, wherein the laminated anodic aluminum oxide structure has surfaces each configured as a barrier layer of each of the plurality of anodic aluminum oxide sheets.
(5) The probe head of claim 4, wherein the junction part is a photosensitive film capable of lithography.
(2) The laminated anodic aluminum oxide structure of claim 1, wherein the junction layer is a photosensitive material
(6) A probe card, comprising: a space transformer having a probe connection pad electrically connected to each of a plurality of probes; and a probe head provided below the space transformer, wherein the probe head comprises: an upper guide plate having an upper guide hole; and a lower guide plate having a lower guide hole, wherein each of the plurality of probes sequentially passes through the upper guide hole and the lower guide hole, wherein at least one of the upper guide plate and the lower guide plate is composed of an anodic aluminum oxide sheet, and wherein the anodic aluminum oxide sheet comprises a porous layer having pores and a barrier layer provided on at least one surface of the porous layer and having no pores.

(7) An anodic aluminum oxide structure, comprising: an anodic aluminum oxide sheet including a porous layer having pores, and a barrier layer provided on at least one surface of the porous layer and having no pores, wherein a thickness of the barrier layer is larger than that of a partition wall between adjacent pores of the porous layer.
(7) A probe card, comprising: a space transformer having a probe connection pad electrically connected to each of a plurality of probes; and a probe head provided below the space transformer, and including a laminated anodic aluminum oxide structure in which a guide hole for allowing each of the probes is formed, wherein the laminated anodic aluminum oxide structure comprises: a plurality of anodic aluminum oxide sheets; and a junction layer provided between the anodic aluminum oxide sheets to join the anodic aluminum oxide sheets to each other, and the laminated anodic aluminum oxide structure has surfaces each configured as a barrier layer of each of the plurality of anodic aluminum oxide sheets.
 Along with Claims 5 and 6.


	c. As can be seen from the above table, claims 1-7 are rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over Claims 1-7 of U.S. Patent Application No. 17/232,029. Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims of the U.S. Patent Application No. 17/232,029 discloses the claims of the instant application as shown in the above table. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimada et al. (JP H0936122 A) discloses Probe card consisting lithographic photosensitive film material. 
Jonkok et al. (JP H0693431 B2) discloses layer barrier layer thickness of oxides.
Sato et al. (JP 2011181895 A) discloses compressive strain and toughness of anodic aluminum oxide films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863